986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas A. SMITH;  Annette C. Snith, Plaintiffs-Appellants,v.CITY OF NORFOLK, a Municipal Corporation;  City Council ofthe City of Norfolk, in its official capacity;  City Managerof the City of Norfolk, in his official capacity;  Ronald W.Massie, Assistant City Manager, Defendants-Appellees.
No. 92-1951.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 12, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-92-56-N)
Thomas A. Smith, Annette C. Smith, Appellants Pro Se.
Jack E.  Greer, Williams, Kelly & Greer, P.C., Norfolk, Virginia; Ann Katherine Sullivan, Crenshaw, Ware & Martin, Norfolk, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Thomas A. Smith and Annette C. Smith appeal from the district court's order dismissing their civil rights action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. City of Norfolk, No. CA-92-56-N (E.D. Va.  Aug. 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED